DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 15, 18-20, 22-26 are pending.
Response to Arguments
Applicant's arguments filed 06/01 have been fully considered.
Applicant’s argument is directed to the newly added amendment’s language and thus Applicant is directed to the updated ground of rejection necessitated by the amendments below.
To address Applicant’s assertion Wu merely discloses a formula but not addressing any weight.  Applicant is reminded weights are merely mathematical parameters represented by a coefficient (in multiplication) or by an offset value (in addition/subtraction) with intention to increase or decrease the importance of a variable in an equation. To simply dismiss Wu’s disclosure because it is simply some math formula is not a sufficient argument.  In at least ¶0033, of Wu, the head vector R is clearly applied to the eye matrix as coefficient to consider of head rotation/orientation.  Such coefficient is called weight.  Nevertheless the examiner employs reference Ahuja below to further explain the concept of weight. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 as amended recites “wherein the one or more weight values are determined based at least in part on the estimate of the gaze direction the facial pose information”.
The grammatical issue with the sentence leaves the scope of the claim unclear. For example it is not definite as to whether applicant mean the weight values are determine on both the gaze direction and the facial pose information, or either of the two. For the purpose of the examination, the assumption is either one of the two in view of BRI.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 11, 12, 15, 18, 19, 25 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0202756) in view of Ahuja et al. (US 2017/0293353).
As to claim 1:
Wu discloses a method comprising: 
determining, using parallel processing circuitry, a set of features corresponding an eye of a subject in an image, the set of features generated using one or more first machine learning models having as input one or more portions of the image; 
(See abstract, 0026, 0036, See further ¶042-0043, which describe more in details the eye features detection such as eye center, corner etc... ¶0041-0042, using machine learning to extract eye image, and image features using image of the subject as an input)

modifying the set of features using an output of one or more second machine learning models using the output indicating  facial pose information of the subject to generate a modified set of features (¶0026, the facial features can be further refine using a calibration process, which is described in for example ¶0030, 0039, 0036, a head pose is determined. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM). Fig. 10, step 1012, modifying the set of features using the head pose). 
determining the gaze direction using the modified features; (See ¶0033, Figure 1, step 1030, a gaze direction is determined using the head pose-based calibrated features. See further in ¶0030 through 0032)

 and initiating an operation based on the determined gaze direction. (Abstract, providing an output based on the gaze direction)

Wu discloses refining the set of features using the face pose as disclosed above, where head matrix is used to modified eye parameters per ¶0033, however is silent on calling such modifying parameter as “weight”  corresponds to the face orientation information. 
Ahuja, in a related field of endeavor, also discloses a gaze tracking process (abstract) in which head pose is used to refine detected eye features. Specifically in ¶0014-15, and 0027 Ajuha discloses determining of a head pose of individual 101, then based on the detected head pose, applying updated weights to the set of features associated with an eye such as eye center localization data, detected eye corner, and nostril position. The updated set of features are used for gaze point detection per Abstract. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the refining of features associated with eyes in Wu can be done in specific manner as disclosed in Ahuja where head pose data is used to assign different updated weights to the set of eye features as discussed above. Such implementation advantageously improves confidence level/accuracy of the gaze detection method by further taking in the account where the head is facing (See at least ¶0027 and 0028 of Ahuja).

As to claim 8:
Wu discloses a method (Abstract) comprising: using parallel processing circuitry, determining a set of eye direction features one or more machine learning models having as input at least a portion of an image of a 35subject (See abstract, 0026, determining facial features/eye rotation which are corresponding to gaze direction. See further ¶042-0043, See further ¶042-0043, which describe more in details the eye features detection such as eye center, corner. ¶0041, using machine learning to extract image features to detect iris using image of the subject as an input); using parallel processing circuitry to modify the set of  eye direction features using face orientation to produce a set of modified eye direction features; (¶0026, the facial features can be further refine using a calibration process, which is described in for example ¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM). Fig. 10, step 1012, modifying the set of features using the head pose). 

determining a gaze direction of the subject using the modified eye direction features; (See ¶0033, a gaze direction is determined using the head pose-based calibrated features. See further in ¶0030 through 0032)
and initiating an operation based at least in part on the determined gaze direction. (Abstract, providing an output based on the gaze direction)

Wu discloses refining the set of features using the face pose as disclosed above, where head matrix is used to modified eye parameters per ¶0033, however is silent on calling such modifying parameter as “weight”  corresponds to the face orientation information. 
Ahuja, in a related field of endeavor, also discloses a gaze tracking process (abstract) in which head pose is used to refine detected eye features. Specifically in ¶0014-15, and 0027 Ajuha discloses determining of a head pose of individual 101, then based on the detected head pose, applying updated weights to the set of features associated with an eye such as eye center localization data, detected eye corner, and nostril position. The updated set of features are used for gaze point detection per Abstract. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the refining of features associated with eyes in Wu can be done in specific manner as disclosed in Ahuja where head pose data is used to assign different updated weights to the set of eye features as discussed above. Such implementation advantageously improves confidence level/accuracy of the gaze detection method by further taking in the account where the head is facing (See at least ¶0027 and 0028 of Ahuja).

As to claim 15:
Wu discloses a method (Abstract) comprising: 
Determining a set of features using one or more machine learning models, a first machine learning model of the one or more learning models taking as an input a portion of an image corresponding the at least one eye of a subject. (See abstract, 0026, 0036, See further ¶042-0043, which describe more in details the eye features detection such as eye center, corner etc... ¶0041-0042, using machine learning to extract eye image, and image features using image of the subject as an input)

determining, using parallel processing circuitry, a gaze direction of the subject in the 65image, the gaze direction determined at least in part fusing an output of a second learning model of the one or more machine learning models having as inputs face orientation features corresponding to an orientation of a face of the subject, an estimate of the gaze direction,; (See ¶0030-33, a gaze direction is determined using the head pose determined through facial landmarks as input for a learning model, eye parameters extracted from eye image analysis (¶0042), See abstract, 0026, determining facial features/eye rotation which are corresponding to gaze direction)
and initiating an operation based at least in part on the gaze direction. (Abstract, providing an output based on the gaze direction)

Wu discloses refining the set of features using the face pose as disclosed above, where head matrix is used to modified eye parameters per ¶0033, however is silent on calling such modifying parameter as “weight”  corresponds to the face orientation information. 
Ahuja, in a related field of endeavor, also discloses a gaze tracking process (abstract) in which head pose is used to refine detected eye features. Specifically in ¶0014-15, and 0027 Ajuha discloses determining of a head pose of individual 101, then based on the detected head pose, applying updated weights to the set of features associated with an eye such as eye center localization data, detected eye corner, and nostril position. The updated set of features are used for gaze point detection per Abstract. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the refining of features associated with eyes in Wu can be done in specific manner as disclosed in Ahuja where head pose data is used to assign different updated weights to the set of eye features as discussed above. Such implementation advantageously improves confidence level/accuracy of the gaze detection method by further taking in the account where the head is facing (See at least ¶0027 and 0028 of Ahuja).

As to claim 2:
Wu in view of Ahuja discloses all limitations of claim 1, wherein: the output of the one or more second machine learning models further comprises an estimate of the gaze direction (See Wu, ¶0030-0033, the head rotation matrix, which is a rough estimate of where the face is facing (i.e. where the eyes are looking); wherein the one or more weight values are determined based at least in part on the estimate of the gaze direction the facial pose information ( In 0014-15, and 0027 Ajuha discloses determining of a head pose of individual 101, then based on the detected head pose, applying updated weights to the set of features associated with an eye such as eye center localization data, detected eye corner, and nostril position. , “Head poses can include indications and/or measurements pertaining to an upward inclination of the head, a downward inclination of the head, a leftward inclination of the head, and/or a rightward inclination of the head”, thus the weights that are based on the head poses are corresponding to face orientation and affecting where the eyes are gazing)

As to claim 9:
 Wu in view of Ahuja discloses all limitations of claim 8, wherein the modifying the set of eye directions features further comprises determining a gaze estimation from the face orientation information (See at least Wu, ¶0030-0033, the head rotation matrix, which is a rough estimate of where the face is facing (i.e. where the eyes are looking. Then parameter vt (namely gaze direction) is calculated based on at least in part the head rotation matrix. And Fig. 10, step 1020, determining optical axis), and wherein the one or more weights further correspond to the face orientation and the gaze estimation. (See Ahuja, ¶0015, “Head poses can include indications and/or measurements pertaining to an upward inclination of the head, a downward inclination of the head, a leftward inclination of the head, and/or a rightward inclination of the head”, thus the weights that are based on the head poses are corresponding to face orientation and affecting where the eyes are gazing)

As to claims 4 and 11:
Wu in view of Ahuja discloses all limitations of claim 1/8, wherein the facial pose information comprises facial landmarks determined from the image. (¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM))

As to claim 5:
Wu in view of Ahuja discloses all limitations of claim 1, wherein the facial pose information comprises a second set of features indicating to a position and orientation of a face of the subject. (See Wu, ¶0030, head pose includes head rotation matrix R (orientation) and face anchor point vector P (position))

As to claims 6 and 18:
Wu in view of Ahuja discloses all limitations of claim 1/15, wherein applying the one or more weight values further comprises multiplying the features by the  more weight values.  (While Ahuja does not explicitly show an example of how the weights are applied, however Wu shows an example of calibration where head matrix is used as coefficient to modify eye parameter per ¶0033, the weight value is the matrix R with particular calibrating parameter α and β. The features represented by ht and Rht as seen in ¶0033 is multiplied by Rαβ) 

As to claims 7:
Wu in view of Ahuja discloses all limitations of claim 1,  the method further comprises receiving image data corresponding to the image. (Abstract, acquiring image data)

As to claim 12:
Wu in view of Ahuja discloses all limitations of claim 8, wherein the facial pose information comprises one or more features indicating to a position and orientation of a face of the subject. (See Wu, ¶0030, head pose includes head rotation matrix R (orientation) and face anchor point vector P (position))


As to claim 19:
 Wu in view of Ahuja discloses all limitations of claim 15, wherein the face orientation features are determined  using facial landmarks of the subject in the image. (Wu, ¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM))


As to claim 25:
Wu in view of Ahuja discloses all limitations of claim 15, wherein applying the one or more weights further comprises using one or more attention networks to determine the one or more weights based at least in part on the one or more face orientation features. (see at least Ahuja, ¶0015, “updating reference point weights applied to (i) the detected eye center localization data for the individual 101, (ii) the detected nostril position of the individual 101, and (iii) the detected eye corner position of the individual 101 based upon the detected head pose”, See also Wu, ¶0030, head pose includes head rotation matrix R (orientation) and face anchor point vector P (position))
As to claim 26:
 Wu in view of Ahuja discloses all limitations of claim 15, wherein the estimate of the gaze direction further comprises a coarse prediction of a gaze vector generated using the second machine learning model (See Fig. 10 of Wu, Step 1020, an optical axis 904 is determined bythe  one or more models.)


Claim(s) 3, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0202756) in view of Ahuja et al. (US 2017/0293353) in view of Sicconi et al (US 2019/0213429).

As to claims 3, 10, and 20:
Wu in view of Ahuja discloses all limitations of claim 1/8/15, in which Wu discloses an eye-gaze tracking system in generally, however is silent on a specific driving application of the invention, namely the operation is associated with one or more system of a vehicle.
However, it is widely known in the art that gaze-tracking technology has been used in vehicular systems for various intents and purposes.  As example, Sicconi, in a related field of endeavor discloses in ¶0056 a system/method in which eye gaze direction 506 is determined.  Based on the eye gaze direction as an input, the vehicular system initiates a determination as to whether the driver is adequately attentive and launches a warning accordingly.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of eye-gaze tracking of Wu can be incorporated in a vehicular context to launch a driver warning operation as in Sicconi. The implementation advantageously address problems of unsafe driving and reduces costs in various related industries (See at least ¶0009 through 0012 of Sicconi)

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0202756) in view of Ahuja et al. (US 2017/0293353) in view of Yoshinaga et al. (US 2009/0109400)
As to claim 22:
Wu in view of Ahuja discloses all limitations of claim 8, however is silent on wherein a first weight of the set of weights is assigned a first value as a result of a first eye direction feature of the set of eye direction features indicating gaze information that is consistent with the face orientation information.

However giving more weight to consistent and reliable feature is the very core foundation of the weighting philosophy.  Yoshinaga in a related field of endeavor disclose a method of gaze direction measurement in which eye features are determined as well as head pose (Abstract), and more weight giving to the dominant eye feature consistent with the face facing certain direction (See at least ¶0092)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the weighting concept in Wu and Ahuja to be designed such that features that are consistent and reliable contextually would be given more weight. As giving more weight to features that are not reliable or consistent to deviate from desired accuracy, this feature of Yoshinaga would have the benefit of improving reliability of gaze tracking.

As to claim 23: 
Wu in view of Ahuja and Yoshinaga discloses all limitations of claim 22, wherein a second weight of the set of weights is assigned a second value as a result of a second eye direction feature of the set of eye direction features indicating gaze information that is inconsistent with the face orientation information.  (Yoshinaga disclose a method of gaze direction measurement in which eye features are determined as well as head pose (Abstract), and less weight giving to the eye feature that is not reliably detected, therefore not determined as being consistent with the face facing certain direction (See at least ¶0092))

As to claim 24:
Wu in view of Ahuja and Yoshinaga discloses all limitations of claim 23, wherein the first value is higher than the second value. (As being cleared in ¶092 of Yoshinaga, the weight of left eye is higher than right eye)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheung et al. (US 2016/0063303) - The invention relates to method and apparatus of an eye gaze tracking system. In particular, the present invention relates to method and apparatus of an eye gaze tracking system using a generic camera under normal environment, featuring low cost and simple operation. The present invention also relates to method and apparatus of an accurate eye gaze tracking system that can tolerate large illumination changes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645